— Appeal by defendant from a judgment of the Supreme Court, Suffolk County (Jaspan, J.), rendered December 30, 1982, convicting him of criminal possession of a forged instrument in the second degree, criminal possession of stolen property in the first degree, and grand larceny in the second degree, upon a jury verdict, and imposing sentence. 11 Judgment affirmed, and the case is remitted to the Supreme Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (subd 5). 11 We find that the court’s charge taken as a whole, including the reference to “conscious avoidance”, did not lower the standard of proof required for conviction. The court repeatedly stressed to the jury that the People must establish actual knowledge beyond a reasonable doubt in order to convict the defendant. 11 We have reviewed defendant’s other contentions and find them to be without merit. Mollen, P. J., Thompson, Rubin and Lawrence, JJ., concur.